Laughlin, J. (dissenting):
I am of opinion that the facts bring the case clearly within the provisions of section 53 of the Stock Corporation Law. That section provides that a stockholder of a foreign stock corporation having an office for the transaction of business in this State, except moneyed and railroad corporations, shall be entitled to inspect the stock book which is required to be kept, and that for any refusal to allow such inspection, the corporation and the officer or agent so refusing shall each forfeit the sum of $250, to be recovered by the stockholder. The cases in which the courts have refused a mandamus to compel such inspection are not controlling, for the court is vested with certain judicial discretion in issuing that writ. The cause of action accrued notwithstanding the fact that the demand was not only for leave to inspect, but for leave to copy. The right to inspect necessarily embraces the right to take a memorandum or copy of the record which the party has the right to inspect, for otherwise the inspection would be of little value and the purpose of the inspection would be thwarted. (Cotheal v. Brouwer, 5 N. Y. 562; People ex rel. Lorge v. Consolidated National Bark, 105 App. Div. 409.)
I am, therefore, of opinion that the plaintiff is entitled to judgment for $250; together with the costs of the action.